Appeal from a judgment of Supreme Court, Onondaga County (Brunetti, J.), entered July 2, 2002, convicting defendant upon his plea of guilty of burglary in the second degree (33 counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of 33 counts of burglary in the second degree (Penal Law § 140.25 [2]). Contrary to the contention of defendant, his confession was voluntarily made and was not obtained in violation of his right to counsel. The testimony of defendant that he invoked his right to counsel before confessing presented a credibility issue that Supreme Court was entitled to resolve in the People’s favor (see People v Coleman, 306 AD2d 941 [2003]; People v McCooey, 156 AD2d 927 [1989], lv denied 75 NY2d 921 [1990]). We also reject the contention of defendant that the court abused its discretion in denying his motion to withdraw his plea of guilty. The unsupported allegations of defendant that his attorney pressured him into accepting the plea bargain do not warrant vacatur of his plea (see People v Telfair, 299 AD2d 429 [2002], lv denied 99 NY2d 620 [2003]). The record of the plea allocution establishes that defendant understood the proceeding and made a knowing, voluntary and intelligent plea (see People v Stephens, 175 AD2d 272 [1991], lv denied 79 NY2d 864 [1992]; People v Thornton, 167 AD2d 935 [1990], lv denied 78 NY2d 1082 [1991]). Present — Wisner, J.P., Hurlbutt, Kehoe and Lawton, JJ.